


116 HR 8994 IH: Restoring Students’ Right to Appeal Act of 2020
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8994
IN THE HOUSE OF REPRESENTATIVES

December 16, 2020
Ms. Underwood (for herself, Mr. Thompson of Mississippi, Ms. Norton, Mr. Bishop of Georgia, Mr. Carson of Indiana, Ms. Moore, Mr. Kildee, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend the Department of Education Organization Act to permit appeals of certain determinations made by the Office of Civil Rights of the Department of Education made with respect to complaints filed between March 5, 2018, and November 18, 2018.


1.Short titleThis Act may be cited as the Restoring Students’ Right to Appeal Act of 2020. 2.Right to appeal certain determinations made with respect to civil rights complaints filed between March 5, 2018, and November 18, 2018Section 203 of the Department of Education Organization Act (20 U.S.C. 3413) is amended by adding at the end the following:

(d)
(1)An individual who filed a complaint with the Office of Civil Rights between March 5, 2018, and November, 18, 2018, and who received an investigative determination of insufficient evidence shall have the right to file with such Office an appeal of such determination in accordance with this subsection. (2)Not later than 60 days after the effective date of this subsection, the Assistant Secretary for Civil Rights shall conduct outreach to inform each individual described in paragraph (1) of the right to file such appeal. Such outreach shall include the following:
(A) The Assistant Secretary shall publish on the website of the Department a notice that each individual described in paragraph (1) has the right to file such appeal.  (B)The Assistant Secretary shall notify in writing each individual described in paragraph (1) of the right to file such appeal during the 60–day period that begins on the date such individual receives the written notice of such right.
(C)Not later than 180 days after the effective date of this subsection, the Secretary shall submit a report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate that includes— (i) with respect to each complaint described in paragraph (1), information that specifies—
(I) each Federal civil rights law that such complainant alleged was violated; (II)the date on which such complaint was filed;
(III)the date on which any previous appeal of such determination was filed; and (IV) the then current status of such complaint; and
(ii)information describing in detail the outreach conducted under this paragraph to inform individuals described in paragraph (1) of the right to appeal under this subsection. (D)Data reported under this subsection shall be reported in accordance with applicable privacy laws and regulations..

